SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 35300396090 NOTICE OF MATERIAL FACT COMPANHIA SIDERÚRGICA NACIONAL (“ Company ”) hereby informs the market that , on July 27, 2011, it increased its interest in the capital stock of Usinas Siderúrgicas de Minas Gerais S.A. - Usiminas (“Usiminas”), through the acquisition of common and preferred shares. As a result, the Company now holds 10.84% of common shares and 10.20% of preferred shares issued by Usiminas. The Company does not detain any additional share subscription, stock option or debenture rights, nor has it entered into any agreement or contract regulating the exercise of voting rights or the purchase and sale of securities issued by Usiminas. The Company is currently assessing alternative strategies in relation to its investment in Usiminas, as informed in the Notice of Material Fact released on January 27, 2011. São Paulo, July 27, 2011 Alberto Monteiro de Queiroz Netto Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 27, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
